Citation Nr: 0830627	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  06-20 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for asbestos exposure.

2.  Entitlement to service connection for herbicide exposure.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to a permanent and total rating for pension 
purposes.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to April 
1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The issue of entitlement to a permanent and total rating for 
pension purposes is addressed in the REMAND that follows the 
order section of this decision.


FINDINGS OF FACT

1.  The veteran has not claimed that he has a disability 
resulting from asbestos exposure or herbicide exposure.

2.  The veteran does not have PTSD.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for asbestos 
exposure.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).

2.  Service connection is not warranted for herbicide 
exposure.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).

3.  PTSD was not incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007).

As explained below, the veteran's claims for service 
connection for herbicide exposure and asbestos exposure are 
without legal merit.  There is no additional evidence that 
could be obtained to substantiate either claim.  Therefore, 
no further action is required to comply with the VCAA or the 
implementing regulation.  See Manning v. Principi, 16 Vet. 
App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

With respect to the veteran's PTSD claim, the Board notes 
that the RO provided the required notice in a letter mailed 
in August 2005, prior to its initial adjudication of the 
claim.  Although the veteran was not provided notice with 
respect to the disability-rating or effective-date element of 
the claim until May 2006, after the initial adjudication of 
the claim, the Board finds that there is no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As 
explained below, the Board has determined that service 
connection is not warranted for PTSD.  Consequently, no 
disability rating or effective date will be assigned, so the 
failure to provide earlier notice with respect to those 
elements of the claim is no more than harmless error.

The Board also notes that service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  The Board 
acknowledges that the veteran has not been afforded a VA 
examination in response to the claim, but has determined that 
VA has no duty to provide an examination in this case because 
the evidence currently of record is sufficient to decide the 
claim and there is no reasonable possibility that such 
development would result in evidence to substantiate the 
claim.  In this regard, the Board notes that the evidence 
currently of record documents multiple mental status 
examinations of the veteran, as well as a PTSD screening.  

In sum, the Board is satisfied that that any procedural 
errors in the originating agency's development and 
consideration of these claims were insignificant and non 
prejudicial to the veteran.  Accordingly, the Board will 
address the merits of the claims.

Legal Criteria 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f). 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

Asbestos and Herbicide Exposure

As set forth above, service connection is granted for 
disability resulting from disease or injury incurred in or 
aggravated by active service.  The veteran has not claimed 
that he has a disability resulting from asbestos exposure or 
herbicide exposure.  There is no legal basis for granting 
service connection for asbestos exposure or herbicide 
exposure.  Therefore, these claims will be denied because 
they are without legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

PTSD

VA medical records show that the veteran was screened for 
PTSD in August 2002.  At that time he described various 
service and non service stressors, but denied experiencing 
symptoms associated with PTSD.  VA medical records document 
multiple mental status examinations of the veteran, which 
resulted in diagnoses of cannabis abuse, cannabis dependence, 
and alcohol dependence.  On no occasion was he diagnosed with 
PTSD.  In fact, there is no evidence showing that he has been 
diagnosed with PTSD.

The evidence of this claimed disability is limited to the 
veteran's own statements.  This is not competent evidence of 
the claimed disability since laypersons, such as the veteran, 
are not qualified to render a medical diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Accordingly, the Board must conclude that the preponderance 
of the evidence is against this claim.



							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for asbestos exposure is 
denied.

Entitlement to service connection for herbicide exposure is 
denied.

Entitlement to service connection for PTSD is denied.


REMAND

The veteran is also seeking a permanent and total rating for 
pension purposes.  He has not been afforded a VA examination 
to determine the nature and extent of his disabilities.  The 
Board does not believe that the medical evidence of record is 
sufficient to decide this claim.  Moreover, the Board is of 
the opinion that there is a reasonable possibility that such 
an examination would result in evidence to substantiate the 
claim.  Accordingly, a remand for the purpose of affording 
the veteran a VA examination is in order.

In addition, up to date information concerning the veteran's 
work history and income is required.  Ongoing medical records 
should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); 
see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim).

Accordingly, the case is REMANDED to the RO or Appeals 
Management Center (AMC) in Washington, D.C., for the 
following action:

1.  The RO or the AMC should obtain up to 
date information from the veteran 
regarding his work history and income.  

2.  The RO or the AMC should obtain a copy 
of any pertinent VA outpatient records for 
the period since April 2007.  If the 
veteran identifies any other pertinent 
medical, employment, or income-related 
records that have not been obtained, the 
RO or the AMC should undertake appropriate 
development to obtain a copy of those 
records.  If the RO or the AMC is 
unsuccessful in its efforts to obtain any 
such evidence, it should so inform the 
veteran and his representative and request 
them to submit the outstanding evidence.

3.  The RO or AMC should then afford the 
veteran a VA examination to determine the 
nature and extent of all of his ratable 
disabilities.  The claims folder must be 
made available to and be reviewed by the 
examiner.  Any indicated studies should be 
performed.  In addition to providing all 
information required for rating purposes, 
the examiner should provide an opinion as 
to whether the veteran is permanently and 
totally disabled as a result of 
disabilities other than drug 
abuse/dependence and alcohol 
abuse/dependence.  The rationale for all 
opinions expressed should also be 
provided.

4.  The RO or the AMC should also 
undertake any other indicated development.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, the veteran 
and his representative should be provided 
a Supplemental Statement of the Case and 
afforded the requisite opportunity to 
respond before the case is returned to the 
Board.

By this remand the Board intimates no opinion as to any 
ultimate outcome warranted.

The veteran need take no action until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded. See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


